Citation Nr: 1337415	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and an observer 


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision, which denied a claim for service connection for a back disorder (degenerative disc disease).

In October 2011, a video conference hearing was held before the undersigned Veterans Law Judge at the Muskogee, Oklahoma, RO.  A transcript of the hearing is associated with the claims file.

The issue of whether the Veteran's surviving spouse is eligible for substitution in this matter been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1970 to November 1971. 

2.  The Board issued a decision on December 16, 2011, denying service connection for a low back disorder.  

3.  Thereafter, the Board was notified that the Veteran died on December [redacted], 2011. 


CONCLUSIONS OF LAW

1.  The December 16, 2011, Board decision addressing the issue of service connection for a low back disorder is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

2.  Due to the death of the Veteran, the Board had no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

Unfortunately, the Veteran died on December [redacted], 2011, prior to the December 16, 2011, Board decision denying entitlement to service connection for a low back disorder.  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, the December 16, 2011, Board decision addressing these issues is vacated.

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

As alluded to in the Introduction section above, it appears that the AOJ has identified eligibility for substitution as a potential claim in this case, but there is no indication in either the paper or electronic record indicating that the RO made a determination on the matter.  As this is within the jurisdiction of the RO, the Board will not address any substitution matters in the first instance, and the matter has been referred to the AOJ.  As such, the appeal as to entitlement to service connection for a low back disorder is dismissed.  


ORDER

The Board's December 15, 2011, decision denying service connection for a low back disorder is vacated and the Veteran's appeal is dismissed.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


